334 S.W.3d 558 (2010)
Chad SCOTT, Plaintiff/Appellant,
v.
STATE FARM INSURANCE COMPANY, State Farm Fire and Casualty Company, and Jesse Scott, Defendants/Respondents.
No. ED 94670.
Missouri Court of Appeals, Eastern District, Division Three.
December 21, 2010.
Application for Transfer to Supreme Court Denied March 1, 2011.
Application for Transfer Denied April 26, 2011.
Joseph L. Bauer, Jr., Terry J. Flanagan, St. Louis, MO, for appellant.
Sam P. Rynearson, St. Louis, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Chad Scott appeals the circuit court's summary judgment in favor of State Farm Insurance Company, State Farm Fire and Casualty Company, and Jesse Scott.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *559 would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).